In an action to recover damages on the theory that defendants enabled trustees to waste the assets of a trust, the appeal is from an order of the Supreme Court, Queens County, dated July 8, 1977, which denied plaintiffs’ motion pursuant to CPLR 3133 to strike certain interrogatories. Order reversed, with $50 costs and disbursements, motion granted and interrogatories stricken, without prejudice to the propounding of proper interrogatories by defendant. The interrogatories, consisting of 49 pages, are unduly prolix, vexatious and unreasonably oppressive. Rather than burden this court by making a piecemeal determination of which interrogatories are material and necessary pursuant to CPLR 3101, the proper remedy is a vacatur of the entire demand (see Heimowitz v Handler, Kleiman, Sukenik & Segal, P. C., 51 AD2d 702). Although, in order to reduce delay, we encourage a liberal disclosure of facts bearing on the controversy which will assist a litigant in the preparation for trial, the interrogatories posed by the defendant did not satisfy or meet such needs (see Allen v Crowell-Collier Pub. Co., 21 NY2d 403). Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.